ITEMID: 001-87356
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF VIDAS v. CROATIA
IMPORTANCE: 2
CONCLUSION: Preliminary objection dismissed (victim);Violation of Art. 6-1;Violation of Art. 13;Remainder inadmissible;Non-pecuniary damage - award
JUDGES: Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1947 and lives in Rab.
5. While working with a circular saw on 16 May 1994 the applicant sustained an injury in the workplace resulting in the loss of two fingers. The injuries were of such a degree that on 29 March 1995 the applicant had to retire and was awarded a disability pension.
6. On 22 September 1995 the applicant brought a civil action against the company, S., in the Rab Municipal Court (Općinski sud u Rabu) seeking damages in connection with the above accident. The applicant subsequently designated company J. as the respondent because he considered it to be the legal successor of company S., which had gone bankrupt and had been erased from the companies’ register in 1996.
7. In a judgment of 15 May 2000 the Rab Municipal Court declared the applicant’s action inadmissible for lack of jurisdiction and referred the case to the Rijeka Commercial Court (Trgovački sud u Rijeci). The applicant appealed and on 4 October 2000 the Rijeka County Court (Županijski sud u Rijeci) quashed the first-instance decision and referred the case to the Crikvenica Municipal Court (Općinski sud u Crikvenici) as the competent court.
8. On 25 October 2002 the Crikvenica Municipal Court gave judgment dismissing the applicant’s claim. The judgment was quashed upon an appeal lodged by the applicant on 29 January 2003 by the Rijeka County Court and the case was remitted to the court of first instance.
9. Meanwhile, on 28 March 2002 the applicant lodged a constitutional complaint with the Constitutional Court (Ustavni sud Republike Hrvatske) complaining about the length of the above proceedings. On 13 April 2005 the Constitutional Court found a violation of his constitutional right to a hearing within a reasonable time, awarded him 5,200 Croatian kunas (HRK) in compensation, and ordered the Crikvenica Municipal Court to give a decision in the case in the shortest time possible but no later than twelve months following the publication of the decision in the Official Gazette. The Constitutional Court’s decision was published on 2 May 2005.
10. In the resumed proceedings, on 10 February 2006 the Crikvenica Municipal Court again gave judgment dismissing the applicant’s claim. The applicant again appealed and on 5 July 2006 the Rijeka County Court dismissed the appeal and upheld the first-instance judgment.
11. On 5 September 2006 the applicant lodged an appeal on points of law (revizija) with the Supreme Court which was dismissed on 21 February 2007.
12. The relevant part of the Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette no. 49/2002 of 3 May 2002 – “the Constitutional Court Act”) reads as follows:
Section 63
“(1) The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the competent court fails to decide a claim concerning the applicant’s rights and obligations or a criminal charge against him or her within a reasonable time ...
(2) If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the competent court must decide the case on the merits...
(3) In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
